Mr. Presiding Justice Mack delivered the opinion of the court. The motion to transfer this cause to the Supreme Court is based upon two grounds: 1st. That the validity of a statute is involved. We find however no justification for this claim in the record. 2nd. That the trial judge has certified in accordance with section 118 of the Practice Act that the validity of a municipal ordinance is involved, and that in his opinion, the public interest requires the transfer. Under section 102 of the Practice Act we are empowered to transfer the cause in the event that we find and adjudge that the case was wrongfully appealed to this court. If the trial judge had given this certificate before the appeal to this court had been perfected, we could adjudge that the case -had been wrongfully appealed; but the certificate herein was made not only after the judgment term at which the appeal was prayed and allowed, but after the appeal bond was approved and filed in the trial court and the transcript of the record filed in this court. In the absence of such a certificate, the appeal was properly and not wrongfully prayed to this court. The execution of this certificate thereafter would not justify an adjudication that the appeal had been wrongfully taken. Motion denied.